Concurring Opinion.
■ Fenner,' J.
Without expressing any positive dissent, I prefer not unnecessarily to bind myself by present concurrence in all the broad, and'general interpretations placed upon the Article of the Constitution-relative to retroactive laws. ■ . ' . ,.;.
I find a sufficient reason for concurrence in the decree, in the uuiver*689sal consensus of authority, holding that remedial and curative statutes of the character presented in this case do not violate any general or special prohibition of retroactive legislation.